06/15/2021



                                                                                    Case Number: PR 21-0005
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      PR 21-0005
                                                                      FILED
                                                                       JUN 1 5 2021
                                                                    Bowen Greenwood
IN RE THE MOTION OF HOLLEY A. W.                                  Clerk of Suprerne Court

METZGER FOR ADMISSION TO THE                                         ?i
                                                                     1 ak9 D Mine

BAR OF THE STATE OF MONTANA




      Holley A. W. Metzger has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Metzger has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Holley A. W. Metzger may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         clay of June, 2021.
   AIL
Justices